BLD-051                                                    NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT
                               ___________

                                   No. 10-3478
                                   ___________

                                TCIF REO CIT LLC

                                         v.

                     PATRICIA R. GRAY; T. BARRY GRAY;
                      ALL OCCUPANTS OF 141 7TH AVE

                                T. Barry Gray,
                                  Appellant
                    ____________________________________

                   On Appeal from the United States District Court
                      for the Eastern District of Pennsylvania
                             (D.C. Civil No. 08-cv-02766)
                   District Judge: Honorable Edmund V. Ludwig
                    ____________________________________

  Submitted for Possible Dismissal Due to a Jurisdictional Defect or Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 November 24, 2010

       Before: SLOVITER, JORDAN and GREENAWAY, JR., Circuit Judges

                         (Opinion filed: December 6, 2010)
                                     _________

                                     OPINION
                                     _________
PER CURIAM

       T. Barry Gray appeals the District Court’s order denying his motion for a

temporary restraining order or preliminary injunction. For the reasons below, we will

summarily affirm the District Court’s order.

       The procedural history of this case and the details of Gray’s claims are well known

to the parties and need not be discussed at length. Briefly, Gray sought to remove an

ejectment action which appellee had brought against him in state court. We affirmed, in

relevant part, the District Court’s June 26, 2009, order remanding the matter to the state

court. See TCIF v. Gray, C.A. No. 09-2966 (3d Cir. Sept. 25, 2009). On August 10,

2010, Gray filed a motion for a temporary restraining order or a preliminary injunction in

the District Court seeking to enjoin the state court action. The District Court denied the

motion on the ground that it had remanded the matter and lacked subject-matter

jurisdiction. Gray filed a notice of appeal.

       An order denying a motion for a temporary restraining order is not appealable.

Vuitton v. White, 945 F.2d 569, 573 (3d Cir. 1991). However, we do have jurisdiction

over the District Court’s denial of the motion for preliminary injunction pursuant to 28

U.S.C. § 1292. We review the denial of a motion for a preliminary injunction for an

abuse of discretion but review the District Court’s underlying legal conclusions de novo.

Brown v. City of Pittsburgh, 586 F.3d 263, 268 (3d Cir. 2009). The District Court did

not err in determining that it lacked subject-matter jurisdiction over the motion because

                                               2
the case has been remanded to the state court. Thus, the District Court did not abuse its

discretion in denying Gray’s motion for a preliminary injunction.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For essentially the reasons set forth by the District

Court, we will summarily affirm the District Court’s August 12, 2010, order. See Third

Circuit I.O.P. 10.6.




                                             3